DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In regards to claim 1, the claim reads “the first optical group being substantially afocal” [line 2]. In paragraph 38 of the applicant’s original disclosure, the applicant sets forth “By the term "substantially afocal," it is meant that the optical group 108 as a whole does not have a significant focusing effect on the imaging light passing there through,”. 
This is clearly a strict definition of the term “substantially afocal”, and is read into the claim from the specifications. 
Election/Restrictions
Claims 1-11 are allowable. 
The restriction requirement among Inventions I-II and Species I-II as set forth in the Office action mailed on 26 May, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4 and 6-7, directed to nonelected species, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application is in condition for allowance except for the presence of claims 12-19, nonelected without traverse. In an interview conducted on 22 February, 2022, applicant’s representative David N. Viallalpano authorized the cancellation of the claims. 
Allowable Subject Matter
Claims 1-11 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope optical imaging system comprising: 
a first optical group comprising a beamsplitter and arranged to receive optical image light in an afocal state and split the light into two portions directed along different optical paths, where the first optical group, as a whole, does not have significant focusing effect on the imaging light passing therethrough, (this is the strict definition of the term “substantially afocal”)
a second optical group comprising refractive elements including one or more lenses, the second optical group arranged to receive both light portions and focus them onto different nonoverlapping areas on an image sensor, or onto different image sensors, 

Namii (US PGPUB 2013/0235174) teaches the above (except for that the first optical group, as a whole, does not have significant focusing effect on the imaging light passing therethrough. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional feature as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795